UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6623



KEITH THOMAS,

                                              Plaintiff - Appellant,

          versus


WARDEN, Federal Detention Center in
Alexandria,

                                               Defendant - Appellee.


                            No. 05-6624



KEITH THOMAS,

                                              Plaintiff - Appellant,

          versus


JOHN DOE, standby counsel of the 20th
highjacker Mr. Moussaoui,

                                               Defendant - Appellee.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-05-247-1; CA-05-265-1)


Submitted:   September 27, 2005         Decided:   September 30, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Keith Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Keith Thomas appeals the

district court’s orders dismissing his 42 U.S.C. § 1983 (2000)

complaints for failing to state a claim.     We have reviewed the

records and the district court’s opinions and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Thomas v. Warden, CA-05-247-1 (E.D. Va., Mar. 16,

2005); Thomas v. Doe, CA-05-265-1 (E.D. Va., Mar. 22, 2005).    We

deny Thomas’ motion for injunction. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 3 -